Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In view of the Pre-Brief Appeal Conference decision, persecution is reopened. Claims 1-2, 5-20, as filed on 05/04/2020, are examined on the merits. 
Claim Objection
Claims 1, 2, 5-15 and 19 are objected to because of the following informalities: 
Claim 1 line 4 recites “a plurality of fibers”, but subsequently only uses the term “the fibers”, the Applicant is required to use consistent claim terminology and replace all “the fibers” with “the plurality of fibers” for proper antecedent basis. Dependent claims 2, 5-15 are objected to for the same rationale.
Claim 19 recites “wherein the lumen includes a weave of a plurality of strands”; this limitation does not refer back to the “plurality of fibers embedded [in the] lumen” recited in claim 16. As such, under BRI, the “plurality of strands” is separate from the “plurality of fibers”; but there no explicit teaching of this in the Disclosure.  As such, the Examiner suggests amending claim 19 to positively recite that the plurality of fibers embedded in an outer surface of the lumen is a weave.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 “the fibers lumen” lacks proper antecedent basis in the claim. 
Claim 5 recites line 3 recites “the optical fibers”, this limitation lacks proper antecedent basis in the claims; because claim 1 line 4 recites “a plurality of fibers”, not “optical fibers.”
Regarding claim 16, lines 6-7 recites “provide the UV radiation externally from the lumen into the body of the patient”, this limitation contradicts the limitation recited in lines 3-4. Specifically, the claim first in lines 3-4 require an optical arranged to couple with a plurality of fibers, then in lines 6-7 require the UC radiation (generated by the optical arrangement) to provide radiation externally into the body. If the UV radiation is provided external to the body, then why is the optical arrangement (that provides the UV radiation) coupled to the fibers (inserted into the body). The Examiner suggests deleting “provide the UV radiation externally from the lumen into the body of the patient” because claim 16 further contracts this limitation as it requires the fibers to provide the UV radiation, not provide UV radiation externally from the lumen. 
Claim 1, lines 5-6 is rejected for the same reason as discussed to claim 16 above for reciting provide a UV radiation externally from the UV arrangement.”
Other dependent claims are rejected as they depend on a rejected independent claim.

Claim Interpretation
With regard to “lumen”, it is interpreted as a cannula having a wall, based on the Applicant’s Specification [0007]. The Examiner notes that this interpretation is different from the dictionary definition: 1. the cavity of a tubular organ or part //the lumen of a blood vessel; 2. The bore of a tube (as of a hollow needle or catheter) (<www.merriam-webster.com/dictionary/lumen>)
With regard to “a plurality of fibers embedded in the lumen” in claim 1, this is interpreted as a lumen, i.e. cannula, having thereon its wall, or having therein its interior, a plurality of fibers. 
Similarly, with regard to “a plurality of fibers embedded in an outer surface of the lumen” in claim 16, this is interpreted as a lumen, i.e. cannula, having thereon its wall, a plurality of fibers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1, 6, 7, 11, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory US 2001/0027316 A1.
Regarding claim 1, Gregory discloses an ultraviolet (UV) arrangement (myocardial revascularization device), comprising: 
a lumen (catheter 10) structured to be inserted into a body of a patient and pass a percutaneous structure therethrough into the body of the patient (the catheter 10 is inserted into a body lumen, and optical reflectance fiber 12, interpreted as “percutaneous structure” in the claim, passes through catheter 10; [0040]);
a plurality of fibers (optical fibers 16) embedded in the lumen (as shown in Fig. 1C, optical fibers 16 is embedded within the wall of catheter 10, previously interpreted as “lumen” in the claim), wherein the fibers (16) are configured to disperse or provide a UV radiation externally from the UV arrangement ([0042] fibers 16 are connected to a laser-energy generating source 14 for transmission of laser energy. See [0047: last sentence] the laser source 14 emits light energy at the UV range. i.e. 308 nm); and
an optical arrangement (laser light source/tissue ablating laser 14) coupled to the fibers ([0042] “remainder of fibers 16 coupled to the laser-energy generating source 14 for transmission of laser energy”), and configured to generate the UV radiation (See [0047: last sentence] the laser source 14 emits light energy at the UV range. i.e. 308 nm), and provide the UV radiation to the fibers to be externally dispersed or provided by the fibers lumen ([0046-0047] the UV radiation energy is disposed or provided externally, because the light energy is intended to ablate tissue
Regarding claim 6, Gregory discloses wherein the UV arrangement of claim 1, further comprising a percutaneous structure. See Fig. 1C, and [0040] and [0046] the optical fiber 12 is a percutaneous structure as it is inserted into a body lumen for myocardial laser revascularization procedure.
Regarding claim 7, discloses the UV arrangement according to claim 6, wherein the percutaneous structure is integrated into the lumen. See Fig. 1C and [0040].
Regarding claim 11, discloses the UV arrangement according to claim 1, wherein the UV radiation is generated using a laser; see Gregory: [0047] the laser source 14.
Regarding claim 14, Gregory further c discloses the UV arrangement according to claim 1, further comprising at least one anchor configured to attach the lumen (catheter 10) to the percutaneous structure (optical reflectance fiber 12; see [0042] fiber 12 is housed within catheter 10, and removably placed in the lumen 18, the anchor is inherent as fiber 12 can be advanced, therefore it must have some sort of mechanism or means for performing said advancing while it is housed inside catheter 10).
Regarding claim 16, Gregory discloses a method for preventing infection of a patient, comprising: 
inserting a lumen (catheter 10) into a body of the patient (the catheter 10 is inserted into a body lumen, [0040]); 
coupling an optical arrangement (laser light source/tissue ablating laser 14) to a plurality of fibers (fibers 16) embedded in an outer surface of the lumen (as shown in Fig. 1C, optical fibers 16 is embedded within the outer wall of catheter 10, previously interpreted as “lumen” in the claim); 
see [0047: last sentence] the laser source 14 emits light energy at the UV range. i.e. 308 nm); 
providing the UV radiation to the fibers to disperse or provide the UV radiation externally from the lumen into the body of the patient ([0042] fibers 16 are connected to a laser-energy generating source 14 for transmission of laser energy; [0046-0047] the UV radiation energy is dispersed externally to the patient, because the light energy is intended to ablate tissue); 
and irradiating the patient using the UV radiation provided to the fibers ([0046-0047] the UV radiation energy is dispersed externally to the patient, because the light energy is intended to ablate tissue) .
Regarding claim 18, Gregory discloses inserting a percutaneous structure through the lumen into the body of the patient (see Fig. 1C, optical reflectance fiber 12, is inserted through catheter 10, into the body of the patient; see [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory US 2001/0027316 A1 as applied to claims 1 and 16 above, respectively, and further in view of Tang et al. US 2015/0126976 A1 (hereinafter “Tang”, previously cited).
Note to applicant: with regard to claim 19, it is the Examiner’s interpretation that the “weave of a plurality of strands” refer to a weave made up of a plurality of strands of fibers mentioned in independent claim 16. Also see Claim Objection above.
With regard to claims 2 and 19, Gregory discloses a plurality of optical fibers 16 embedded in the catheter 10 (interpreted as “lumen” in the claim”), but does not disclose wherein the fibers are shaped as a weave, or the lumen includes a wave of a plurality of strands of fibers.  However, Tang, another prior art reference in analogous art discloses that when encasing an optical fiber within a catheter, it is often advantageous to place the optical fiber in a curved shape  as opposed to longitudinally parallel to the axis of the catheter’s body in order to prevent breakage ([0036]). Tang provides that when an single or bundle of optical fiber is embedded within a catheter’s body in a straight line parallel to the catheter, it is susceptible to breakage and bending, thus it is more advantage to use a spiral configuration such as shown in Tang Fig.240 or overlapping or non-overlapping spirals (Tang [0038:1st and 2nd sentences]). The Examiner interprets the overlapping and non-overlapping spiral configuration of fiber bundles as “a weave” in the claim. Accordingly, it would have been further obvious to one or ordinary skill in the art at the time of invention to further modify Gregory’s fiber bundle into a weave of overlapping or non-overlapping spirals, in order to prevent fibers bending and breaking (Tang: [0038]).
Regarding claim 20, Gregory discloses wherein the UV radiation is generated using a laser; see Gregory: [0047] the laser source 14.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory US 2001/0027316 A1 as applied to claims 1 above, and further in view of Eckhardt et al. US 2003/017073 A1 (hereinafter "Eckhardt", provided in the Applicant's IDS).
Regarding claim 10, Gregory discloses the UV arrangement of claim 1, but does not disclose wherein an outer surface of the lumen is composed of polytetrafluoroethylene. Eckhart another prior art reference in analogous field discloses a catheter wherein an outside surface of the lumen is composed of Polytetraflouroethylene such that it is UV transmissive (catheter (lumen) component 23 includes a wall 24 which can comprise TEFLON, Figure 4, paragraph [0045], Teflon is Polytetraflouroethylene). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gregory’s catheter’s 10 to use polytetraflouroethylene  in view of Eckhardt, the motivation for doing so is because it is a UV transmissive suitable for  Gregory’s catheter 10 embedded with UV light emitting fibers. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory US 2001/0027316 A1 as applied to claims 1 above, and further in view of Anderson et al. US 6,129,723.
Regarding claim 12, Gregory discloses an excimer laser system 14 connected to the lumen (catheter 10) as shown in Fig. 2, but does not discloses wherein the arrangement further comprises at least one portable power source configured to power at least one of the optical arrangement or the percutaneous structure. However, another prior art reference in analogous art for ablation, discloses an optical arrangement (excimer laser) that is powered by a portable power source.  (col.10, ll.10-15) It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gregory to further include a portable power source in view of Anderson, because they are in the related field of tissue ablating excimer lasers.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory US 2001/0027316 A1 as applied to claims 1 above, and further in view of Abraham US 2009/0105597.
Regarding to claim 13, Gregory does not disclose wherein there is at least one anchor configured to attach the lumen (catheter 10) to a skin of the patient. Abraham, another prior art reference in analogous art discloses providing a catheter with detents on its surface to permit the catheter to be anchored at a skin surface; see [0048: last sentence]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Gregory’s catheter 10 to include the anchor means discussed in Abraham, the motivation for doing so is to secure the catheter to the skin such that the device does not move or shift during a medical procedure.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory US 2001/0027316 A1 as applied to claims 1 and 16 above, respectively, and further in view of Rheinwald et al. US 2008/0158629 A1 (hereinafter “Rheinwald”).
With regard to claims 15 and 17, Gregory discloses using an excimer laser that emits at approximately 308 nm. It is known in the field of laser devices that excimer laser are ultraviolet lasers, but Gregory does not explicitly disclose wherein the wavelength of the UV radiation is in the range of about 190 nanometer to about 230 nanometer. Rheinwald, another prior art reference in analogous art discloses providing a UV light source that is an excimer laser that emits at 193nm to 244 nm ([0040]). Accordingly it would have been obvious to modify Greory’s excimer laser, to emit at 193-244 nm in view of Rheinwald based on the intended application of said excimer laser. See MPEP 2144.05.

Conclusion
Note to Applicant: Some dependent claims are not addressed under prior art, but all claims are rejected under 35 USC 112(b). The Applicant is invited to schedule an interview with the Examiner to expedite prosecution.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dacey, Jr. et al. US 8702640 B2 discloses a method and system for dis-infection using a UV arrangement; see Fig. 2 wherein 104 is a lumen having a plurality of fibers 202a thereon. Other related references are US 8585627, US 8753304 and US 8734718.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
March 16, 2021